Citation Nr: 9910719	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1978.  
This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

The veteran requested a travel board hearing, which he 
withdrew in October 1995.  He opted for a videoconferencing 
hearing in November 1998.  However, he failed to appear at 
the scheduled time.  


REMAND

It is contended by and on behalf of the veteran that he is 
permanently and totally disabled for pension purposes.  It is 
submitted that the medical evidence provided in connection 
with his claim establishes that he is too disabled to engage 
in substantially gainful activity in the labor market.  

In 1992, the United States Court of Appeals for Veterans 
Claims (the Court) held that "[b]efore a total and permanent 
disability rating can be awarded, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability."  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992) (emphasis added).  Unfortunately, in this case, the RO 
has failed to evaluate each and every disability as is 
required by law.  Accordingly, further development is 
required.

In this regard, a review of the claims folder reflects that 
the veteran's most recent hospitalization by VA was from May 
to June 1997.  The clinical records reflect that the veteran 
had liver disease and a history of bronchitis, that he had 
been followed at times for post-traumatic stress disorder 
(PTSD), and that he had diagnoses of substance induced mood 
disorder, alcohol dependence and cocaine dependence on 
hospitalization.  The most recent rating decision in June 
1998 did not rate either bronchitis, or the veteran's 
hepatitis C positive status.   Moreover, while the record 
reflects that the veteran also has a seizure disorder and 
musculoskeletal disorders it has been several years since he 
has had a complete pension examination by VA.  It is the 
judgment of the Board that a comprehensive physical 
examination by VA would provide helpful information necessary 
to rate all of the veteran's disorders which impact on his 
eligibility for pension benefits.  While the Board 
acknowledges the fact that the veteran was termed to be in 
good physical and medical condition on hospital discharge in 
1997, several disorders have not been rated and especially 
with regard to his psychiatric status the Board is interested 
in ascertaining what the veteran's condition is in a non-
hospital setting.  

The Board also notes that when the veteran filed a VA Form 9 
in July 1995 he notified the RO that there was no mention of 
his treatment at Little Rock, Arkansas VA facilities.  A 
review of the claims file shows that treatment records from 
those facilities have not been secured.  Hence, the Board is 
requesting a thorough search for all the veteran's VA 
treatment records prior to a decision on the merits.  It is 
also unclear whether the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
veteran should be requested to notify the RO if he is in 
receipt of such benefits as detailed below, in order that any 
available records may be obtained.  VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment. Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Hence, this request for additional 
development is required by the Court.  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran whether 
he is receiving Social Security 
disability benefits.  If he responds 
affirmatively, the RO should contact the 
Social Security Administration (SSA) and 
request that they provide a copy of any 
final decision, and a copy of the medical 
records upon which the decision was 
based.  The RO should forward the veteran 
a return reply envelope to facilitate his 
response to this question.  

2.  The RO should also request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment since 
1995.  He should be informed that the 
request is made to ensure that his 
complete treatment records are available 
for review by VA adjudicators and 
clinicians.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records, to include 
records from the VA Medical Center in 
Little Rock, Arkansas, identified by the 
veteran that have not been previously 
secured.  The RO must insure that all 
recent VA treatment records are 
associated with the primary claims 
folders.  If any private records 
mentioned by the veteran are unavailable, 
the reason why should be included in the 
claims folders.  

3.  After associating all records 
obtained pursuant to the above 
directives, the RO should arrange for the 
veteran to undergo a VA pension 
examination, including evaluation by a 
psychiatric specialist, a neurologist, a 
respiratory specialist, and an orthopedic 
specialist, if available.  The examiners 
should determine the nature and extent of 
all disabilities found to be present and 
describe their impact on the veteran's 
industrial adaptability.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses 
should be administered.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
veteran's claims folders and a copy of 
this Remand must be made available to the 
examiners prior to the examinations.  The 
examination reports must be typed.  Any 
diagnosed disorder must be evaluated for 
the specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the appellant's recorded 
medical and vocational history.  
Specifically, each examiner should 
describe what types of employment 
activities would be limited because of 
the disorders and whether or not 
sedentary employment would be feasible.  
The psychiatrist must assign a Global 
Assessment of Functioning score that is 
consistent with the criteria in the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV), 
and explain what the assigned score 
means.  

In examining any musculoskeletal disorder 
the examining physician must specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by  
38 C.F.R. Part 4,§§ 4.40, 4.45, and 4.59, 
and as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Prior to the examination, the veteran 
should be notified of the result of his 
failure to report for the scheduled 
examinations.  If the appellant fails to 
report for the examinations, this fact 
should be noted in the claims folder and 
a copy of notification of the 
examinations should also be associated 
with the claims folder.  

All pertinent symptomatology and findings 
should be reported in detail on the 
examinations and the reports of the 
examinations should be typed.  The 
reports of the examinations, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims 
folder.  

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The RO should then evaluate and 
assign a rating for each of the veteran's 
disabilities, and readjudicate the claim 
of entitlement to a permanent and total 
disability rating action consistent with 
the criteria under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 
4.25 (1998); as well as the provisions of 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992); and Roberts.  Any disability 
which is found to be the result of the 
veteran's own misconduct must be 
specifically noted as such in the RO's 
rating decision.  Any and all necessary 
development to accomplish this order 
should be undertaken.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must include the criteria for all of the appropriate 
diagnostic codes under which the RO has rated each of the 
appellant's disabilities.  In light of the Court's decision 
in Brown, the RO must include a discussion of the average 
person standard and unemployability standards by which a 
permanent and total disability rating for pension may be 
assigned.  The veteran and his representative should then be 
provided a reasonable opportunity to respond.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument while the case is in 
remand status. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109,112 (1995).  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The Board acknowledges that the RO has assigned a zero percent rating under Diagnostic Code 7599 for a 
residuals of a sexually transmitted disease.  That Diagnostic Code refers, however, to genitourinary disorders, 
not liver disorders.  Hence, while hepatitis C can be sexually transmitted, the Board finds that the residuals of 
the veteran's hepatitis C have yet to be rated.  Alternatively, if the RO believes that residuals of hepatitis C 
are the result of willful misconduct the RO should so state with supporting reasons and bases.


